Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 5-12. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Han et al. (US 2010/0325851 A1) discloses a method for manufacturing bulletproof fabric. The method discloses preparing yarns; preparing fabric with warp and weft using the prepared yarns; scouring the prepared fabric; applying a pretreatment process to the scoured fabric before a water-repellent process; and applying the water-repellent process to the pretreated fabric (¶0033).
However, the cited prior art of references fails to disclose or provide any motivation of “…a)    preparing an adhesive by heating glycol to a temperature of 180°C and adding thereto 
b)    adding chopped nylon fibers to said heated glycol and dissolving all the nylon fibers to form a gel;
c)    cooling the glycol with dissolved nylon fibers to 150°C to precipitate ultrafine nylon particles;
d)    placing a plurality of parallel high strength fibers in layers, each layer being inclined at an angle with respect to a previous layer so that the fibers carry a bullet penetration load in several directions to prevent the entry of a bullet through the fabric;
e)    passing cooled glycol at 150°C with precipitated nylon particles through the fiber assembly so that the external surface of the fibers is coated with ultrafine nylon precipitated particles;
f)    heating said adhesive coated assembled fiber assembly to a temperature at 180°C for sufficient time to bond the nylon fibers;
whereby the bonded fibers form a bulletproof nylon sheet that resists bullet penetration forces in all directions and prevents entry of said bullet through the fabric.” The benefit of doing so would have been make a fiber reinforced components that exhibit bulletproof properties. Thus, claims 1-4 are allowed at the time of invention and over the cited prior art of references. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746